Citation Nr: 1018614	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO. 07-33 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus. 

3.  Entitlement to an effective date prior to March 7, 2007 
for the grant of a 10 percent evaluation for tinnitus. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 until 
October 1954. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2007 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas. 

In September 2008, the Board denied the claims for service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran appealed the Board's March 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a March 2009 Order, granted the parties' Joint 
Motion for Remand, vacating the Board's September 2008 
decision and remanding the case for compliance with the terms 
of the Joint Motion.

In June 2009, the Board remanded the claims for service 
connection for further development, including obtaining an 
additional medical opinion as to the claims.  The requested 
medical opinion was obtained in August 2009.  A September 
2009 rating decision subsequently granted service connection 
for tinnitus, with a 10 percent disability rating evaluation.

In a VA Form 9 (Appeal to Board of Veterans'' Appeals) dated 
January 14, 2009, received by the RO in February 2010, the 
Veteran's representative stated that the Veteran "continues 
to appeal all previous denials, all ratings, and all 
effective dates."  As this statement was made within 1 year 
of the grant of service connection for tinnitus, the Board 
finds this statement to be a Notice of Disagreement with the 
effective date for the grant of service connection for 
tinnitus and the evaluation assigned for that disability.

The Veteran's representative, also in the VA Form 9 received 
in February 2010, stated that the evidence supports 
"entitlement to TDIU benefits" and "service connection for 
any and all secondary physical, neurological, and psychiatric 
conditions which might be caused or aggravated by his 
service-connected conditions."  The record appears to 
indicate that the Veteran may be claiming TDIU.  The record 
is also unclear as to whether the Veteran is claiming any 
specific disorder secondary to his service-connected 
tinnitus.  These issues have not been prepared for appellate 
review.  Therefore, the Board does not have jurisdiction over 
them and they are referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (9) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating and earlier 
effective date for tinnitus are addressed in the REMAND 
portion of the decision below.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in March 2007.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the Veteran and his 
attorney have not claimed any deficiency in the notice, the 
Board finds no basis for finding prejudice against the 
Veteran's in the appeal of the issue adjudicated in this 
decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Veteran's service treatment records have 
been obtained and the Veteran has been provided a VA 
examination in May 2007, and an addendum to that opinion was 
obtained in August 2009.  Both the examination and the 
addendum provide medical opinions relevant to the service 
connection claim on appeal.  As such, there is no duty to 
provide another examination.  See 38 C.F.R. §§ 3.326, 3.327.  

The Board also notes that the Veteran submitted a new 
audiogram dated in December 2009.  Although Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) generally indicated that the Board 
should obtain medical interpretation for uninterpreted 
audiograms, the Board finds the present case to be 
distinguishable from that one.  In the present case, VA 
concedes that the Veteran has hearing loss under VA 
standards, meeting 38 C.F.R. § 3.385.  The only question is 
as to a nexus or relationship between the Veteran's current 
hearing loss and his service.  The December 2009 audiogram 
did not provide a medical opinion as to the etiology of the 
Veteran's current hearing loss.  As such, although the 
audiogram indicates hearing loss, the Veteran is not 
prejudiced by the failure to obtain an interpretation of the 
extent of the hearing loss, as VA has already conceded that 
he has hearing loss under VA standards.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2). 

In addition, the Veteran and his attorney have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board will proceed to the 
merits of the Veteran's appeal.

The Veteran contends that he developed bilateral hearing loss 
due to service.  Specifically, in his May 2007 VA 
examination, he reported serving three years as a torpedo 
man, as well as gunfire exposure from his naval destroyer.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service. 
38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385. 

The Veteran's service treatment records do not indicate any 
complaints of, or treatment for, any kind of hearing or ear 
related problems.  The September 1954 separation examination 
noted the Veteran's ears to be normal and rated his hearing 
as 15/15 under the whispered voice test bilaterally. 

The first medical evidence of record indicating hearing loss 
is in a May 2007 VA examination.  At that time the Veteran 
reported in-service noise exposure from gunfire, as well as 
post-service noise exposure of hunting and cutting firewood 
with chain saws for years without protection.  He also 
reported post-service employment noise exposure including 
working in the forge, operating farm equipment and driving 
large trucks.  He denied using hearing protection during 
service and after service.

On examination the threshold results, in decibels, were as 
follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
70
80
95
68
LEFT
20
65
75
80
60

The examiner found the Veteran to have achieved a score of 82 
percent for word recognition for the right ear, at 80 dB, and 
84 percent at 75 dB.  The examiner also found 80 percent word 
recognition of the left ear at 80 dB and 82 percent at 75 dB.  
The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss at higher frequencies, which was 
mild to profound at the right ear and mild to severe at the 
left ear. 

The examiner determined that although the Veteran reported 
significant noise exposure in service, he also reported a 
lifelong history of significant occupational and recreational 
noise exposure without hearing protection.  The May 2007 VA 
examiner thus concluded that based on the civilian noise 
exposure, she could not determine that the current hearing 
loss was related to military noise exposure without resorting 
to speculation. 

The May 2007 VA examiner provided an addendum to her 
examination report in August 2009, which included reasoning 
as to why she could not render an opinion during her last 
examination.  The examiner again reviewed the claims file and 
reported that it only contained a whispered voice test, which 
did not provide reliable information about his discharge 
hearing status.  The examiner noted that the Veteran had 
reported hearing loss only for the past 10 to 15 years and a 
significant lifelong history of civilian noise exposure 
without hearing protection.  The examiner opined that without 
audiometric data at discharge and the given the extent of his 
civilian noise exposure, it was not possible to determine 
whether his hearing loss observed in May 2007 was due to 
service or his post-service noise exposure without 
speculation.

The Board notes that the Veteran also submitted private 
medical records, including a November 2009 letter stating 
that the Veteran had severe sensorineural hearing loss and 
would benefit from hearing aids, and a December 2009 private 
audiogram from Signature Hearing and Balance.  The December 
2009 audiogram indicated a mild to profound sensorineural 
hearing loss and recommend amplification.  The private 
medical records did not provide information supportive of his 
claim.  As previously noted, VA has already found the Veteran 
to have current hearing loss, under VA standards.  The 
private medical records merely reported that the Veteran 
currently has hearing loss, but did not provide any medical 
opinions regarding the etiology of the Veteran's hearing 
loss.

The Court has continuously held that medically untrained 
laypersons, such as the Veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, 
the Veteran is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation. 
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

The Board recognizes the Veteran's contentions that his 
exposure to noise while in service contributed to his hearing 
loss.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
The Board notes that the Veteran in fact has contradicted 
himself over the course of his appeal.  In his VA Form 9, 
received in October 2007, the Veteran essentially reported 
that he did not have noise exposure after service, as his 
only work after service was farm work.  However, in his May 
2007 VA examination, he reported also working as a foreman of 
a factory forging shovel heads and a truck driver.  The Board 
finds such occupations to be indicative of post-service noise 
exposure.  As reported by the May 2007 VA examiner, the 
Veteran worked at a forge and drove large trucks.  The Board 
thus finds the Veteran to not be credible in his reports of 
post service noise exposure.

The Board also notes that the over half a century between the 
time the Veteran now claims to have had bilateral hearing 
loss and the more recent report of and findings of such 
disorders do not support his claims of chronicity.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period 
of absence of medical complaints for a condition can be 
considered as a factor in resolving a claim). 

The Board finds the negative contemporaneous evidence from 
the Veteran's active service, and for many years following 
service, to be far more persuasive than the Veteran's own 
recent assertion to the effect that he sustained bilateral 
hearing loss in service. See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  

Furthermore, no medical opinions are of record finding that 
the Veteran has a bilateral hearing loss disorder due to 
service.  The May 2009 VA examiner found that it would be 
speculative for her to devise such an opinion.  The award of 
benefits may not be predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that a veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the Veteran held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  The August 2009 VA opinion was also not 
supportive of the Veteran's claim as it did not link the 
Veteran's current hearing impairment to any event in service. 

In view of the evidence and the application of the relevant 
laws and regulations as described above, the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  The Veteran's claim for service connection 
for bilateral hearing loss is denied. 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

As previously discussed, the Veteran's representative, in the 
February 2010 VA Form 9, stated that the Veteran "continues 
to appeal all previous denials, all ratings, and all 
effective dates."  The Board found this statement to be a 
Notice of Disagreement with the 10 percent grant of service 
connection for tinnitus by the September 2009 rating 
decision, as well as the effective date for grant of service 
connection for that disability.

To date, the Veteran has not been issued a Statement of the 
Case for the issue increased rating and effective date for 
tinnitus.  Under the circumstances the Board has no 
discretion and must remand this matter for issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 
(1999).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c). Expedited handling is requested.
Accordingly, this case is REMANDED for the following action:


The RO/AMC should issue a Statement of 
the Case to the Veteran and his 
attorney concerning his disagreement 
with the evaluation assigned for his 
tinnitus and the effective date for the 
grant of service connection for that 
disability.  The Veteran and his 
attorney should be clearly advised of 
the need to file a Substantive Appeal 
and the time for doing so if he wants 
the Board to consider these issues.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


